Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6 April 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 9/10/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art fails to disclose or properly suggest:
	The combined features of independent claims 1, 6, and 14 (claims 2-5, 7-13, and 15-20 are allowable as being dependent on 1, 6, and 14, respectively).

The following remarks will all be based on the claims as described in claim 14, as the claim has the broadest language of the three independent claims while still incorporating all of the subject matter of claims 1 and 6.

This claim appears to be rejected in the search report submitted with the IDS on 10 September 2021.  It is rejected in light of a combination EP 3079345 and US 20190285970.  However, Examiner disagrees with this combination as described, and instead will be indicating this set of claims as allowable.
The search report notes that the EP reference contains the three main housings, the transformer, heat sinks, fans, and a duct system, but not the one as presently claimed (the search report cites that the upper front duct and lower front duct sections of the front duct housing portion are not present).  The search report then relies on the US reference to teach this missing duct system, pointing to the second duct system 42 as meeting these limitations.


Examiner provides a few other pertinent prior art below, none of which properly teach all of the combination of claims.

The closest prior arts will be discussed.  Yamagata et al. (Publication No.: US 2021/0160411 A1) discloses a C-shaped sensor duct 126, as well as side ducts 124 and 127 which can be considered to constitute the middle and rear housing ducts.  However, no heat sinks are found in the C-shaped sensor duct 126 (as it is designed to transfer the air between the other ducts and the sensor).  The ducts are shown to be designed compactly in Figs. 11A/B, for example, and moving the heat sinks from the side ducts to this sensor duct, would increase its size and likely reduce its effectiveness and require impermissible hindsight.  Alternatively, if the side ducts are included in the “front duct housing portion”, then Yamagata would no longer contain the front, middle, and rear duct housing portions.

Kojima (Publication No.: US 2019/0174030 A1) teaches another C-shaped duct system, best displayed in Figure 8B.  Fans 590a/b and heat sink 512 are found in a lower portion 580, and heat sink 507 is found in middle portion 570, and upper portion 560 has a heat insulation member 515.  All three of these sections would form solely the front duct housing portion, and no other ducts are described to meet the middle or rear duct housing portions.  Additionally, there are no ways to break up the three ducts 560, 570, and 580 to arrive at the claimed front, middle, and rear duct housing portions.  All three sections are arranged in a straight line, and so if any were to be considered the front housing would fail to meet an upper and lower front duct sections “extending towards the front of the camera”.  Furthermore, the middle portion 570 and lower portion 580 of Kojima each have a heat sink each, and so only by considering both part of the front duct section would the plurality of heat sinks limitation be met, in which case only two of the three duct systems would be present.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mano et al. (Publication No.: US 2021/0231910 A1) discloses an imaging apparatus with a duct that passes straight through the device.
Yamagata et al. (Publication No.: US 2021/0160411 A1) is described above.
Mano et al. (Publication No.: US 2021/0055631 A1) discloses a c-shaped duct surrounding a circuit board with inlets and outlets facing the side of the camera housing.
Kojima (Publication No.: US 2019/0174030 A1) is described in detail above.
Tang et al. (Publication No.: US 2017/0214830 A1) discloses a single duct system in a camera housing.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
12/12/2021